Citation Nr: 9931995	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-46 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a lumbar injury, based on the disagreement with 
the August 1993 initial award.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right ankle, based on the 
disagreement with the August 1993 initial award.

4.  Entitlement to compensable evaluation for asthma, based 
on disagreement with the August 1993 initial award.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
October 1992.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In March 1997 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

The issues on the title page with respect to the veteran's 
service-connected residuals of a lumbar injury, degenerative 
joint disease of the right ankle and asthma, have been 
rephrased to comply with the U.S. Court of Appeals for 
Veterans Claims (Court) recent holding that there is a 
distinction between an appeal of an original rating award and 
a claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's bilateral pes planus clearly and 
unmistakably preexisted service and did not increased in 
severity during service.

3.  The veteran's low back disability is manifested by 
moderate limitation of motion without radiculopathy or 
evidence of osteoarthritic changes.

4.  The veteran's right ankle shows minimal, if any, 
limitation of plantar flexion; X-ray studies show post- 
traumatic degenerative changes, and the veteran complains of 
right ankle pain.

5.  The veteran's asthma is not more than mild; pulmonary 
function studies have shown forced expiratory volume in one 
second (FEV-1) of greater than 84 percent of predicted and 
FEV-1/forced vital capacity (FVC) of greater than 83 percent; 
there is no verified history of daily inhalational therapy.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 
C.F.R. § 3.306 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for low back disability is not warranted.  38 U.S.C.A. §§ 
1155, 5107(a)(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295. (1999).

3.  The criteria for a disability rating in excess of 10 
percent for right ankle degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5271 (1999).

4.  The criteria for a rating in excess of 10 percent for 
asthma have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was shown to have mild, non-significant, pes 
planus at the time of his December 1986 enlistment 
examination.  His service medical records show that he 
complained of an acute onset of left arch pain after playing 
basketball in December 1991.  He was assessed with a possible 
fallen arch and X-ray studies showed mild hallux valgus and 
hammer toes with no visible fracture at the time.  A March 
1992 treatment record shows he complained of increased right 
arch foot pain.  The veteran's July 1992 medical history 
shows that he had foot trouble; however, the accompanying 
medical examination shows that his feet were evaluated as 
normal.  An August 1992 treatment record shows an assessment 
of probable plantar fasciitis and in September 1992 a request 
was made for a podiatry consultation because of persistent 
plantar pain that was not relieved by rest.  There is no 
record that the consultation was performed.

During his December 1992 VA general medical examination, the 
veteran complained of asthmatic attacks with any exertion, 
right ankle pain after running and low back pain with 
bending, prolonged standing or when lifting more than 60 
pounds.  He also complained of bilateral foot pain when he 
first arose in the mornings.  This pain dissipated within an 
hour.  Objectively, the veteran exhibited a little wheezing 
with forced expiration.  His extremities were normal except 
for minimal flat feet with no tenderness on palpation of the 
soles.  His peripheral pulses were full and equal.  He had 
full range of pain-free motion in all his peripheral joints 
except for the right index finger.  Examination of his right 
ankle and low back, revealed no abnormalities.  A pulmonary 
function report shows that the veteran's predicted FEV-1 was 
85 percent and his FEV-1/FVC was 96 percent predicted.  His 
spirometry was within normal limits as was his lung volumes.  
X-ray studies of his right ankle indicated mild degenerative 
changes.  

An August 1993 rating decision granted service connection for 
asthma at a 10 percent rating, effective from the day after 
his discharge from service, and for degenerative changes of 
the right ankle and low back pain, both at noncompensable 
ratings.  The rating decision also denied service connection 
for bilateral pes planus or flat feet.

VA treatment records, dating from December 1992 to January 
1994, show that the veteran gave a four-year history of mild 
asthma and complained of shortness of breath with exertion in 
December 1992.  At that time he reported using Alupent on 
occasion with good results.  He was diagnosed with mild 
asthma.  In September 1993 he complained of an acute 
exacerbation of his low back pain with decreased rotation in 
the previous few days.  The examiner found no pain with 
palpation over the veteran's spine.  He was assessed with a 
muscular strain of the lower back.  In January 1994, he 
complained of asthma problems and low back pain.  He 
complained of wheezing and shortness of breath approximately 
once a month.  The examiner found that the veteran's lungs 
were clear with no evidence of wheezes or rales.  His spine 
was nontender.  He was diagnosed with asthma and back pain.  
A January 1994 X-ray study of the veteran's lumbosacral spine 
was essentially normal with a question of mild discontinuity 
of the posterior elements of L5, questionable spina bifida 
occulta at that level.  

During his February 1994 personal hearing, the veteran 
testified that he used inhalers for his asthma anytime he 
attempted any type of exercise or exertion or when he was 
around someone who smoked.  As he continued to use inhalers, 
the frequency had increased and eventually, his medication 
dosage was increased.  He stated that after climbing 10 
stairs he began to wheeze and experienced chest tightness.  
His asthma attacks could come at any time and were also 
related to cold weather.  He reported having daily asthma 
attacks, but stated that he could go a few days without one, 
dependent on what activities he was doing.  He had never gone 
a complete month or week without an asthma attack.  

The veteran also testified that he had daily right ankle pain 
and weakness since his inservice injury and took Motrin.  He 
reported daily low back pain with back spasms at night.  
Bending and lifting aggravated his back pain and he indicated 
that his back went out a couple of times a month.  He did 
water aerobics three times a week, as well as played a game 
of basketball occasionally.  His back hurt if he walked a 
long distance, greater than one mile.  The veteran did not 
know that he had flat feet when he entered service and 
believed that his condition had been aggravated by his 
service.  He had never had any problems with his feet prior 
to service.  During service, he was told that X-ray studies 
of his feet showed evidence of "bad tissue" in the arches 
and he was issued special insoles at the time.  He testified 
that, while walking did not affect his feet, playing a game 
of basketball did.  His feet also hurt for the first hour 
after he awoke in the mornings.

A March 1994 VA general medical examination report shows that 
the veteran complained of a right ankle aching pain in the 
mornings until he got up and walked around and low back pain 
that involved his left hip.  He also gave a history of asthma 
that was aggravated by running, but not by other forms of 
exercise.  His chest was clear to percussion and 
auscultation.  He was able to forward bend to within nine 
inches of the floor.  The examiner described his lateral 
flexion and rotation as being reasonably good and reasonably 
full, respectively.  He could extend his back 20 degrees.  He 
had good back musculature with no malalignment.  He had full 
range of motion in all the joints of his lower extremities 
with no motor weakness.  He was diagnosed with a history of 
asthma, seemingly controlled by medication, history of right 
ankle sprain with normal findings, history of low back pain 
without radiculopathy, but with a bilateral piriformis muscle 
syndrome with the most severe being on the left side.  

An October 1994 rating decision increased the veteran's 
rating for low back disorder to 10 percent disabling, 
effective from the day following his discharge.

At his June 1997 VA general medical examination, the veteran 
stated that he first began having problems with foot pain 
during service and had continued to experience pain in his 
arches, particularly when first arising in the mornings and 
at the end of every day.  He denied any problems with walking 
a few miles or standing for more than two to three hours.  
The examiner observed that the veteran had a normal gait and 
posture and walked without difficulty or apparent pain.  
Examination of the feet revealed mild loss of arch integrity 
with nonweight bearing and moderate pes planus with weight 
bearing.  X-ray studies of the feet were normal.  The 
examiner diagnosed mild to moderate pes planus.  

Regarding the asthma, the examiner observed that the veteran 
had not been hospitalized for his asthma, had never taken 
Prednisone and had never seen a physician in the past year 
for treatment of his asthma.  He complained of daily 
wheezing, exacerbated by cold weather, exertion or smoke and 
the daily use of over the counter inhalers.  The examiner 
found that the veteran was in no respiratory distress at that 
time and that his lungs were clear bilaterally.  Pulmonary 
function testing revealed that the veteran's predicted FEV-1 
was 93 percent prior to medication and 99 percent afterwards 
and his predicted FEV-1/FVC was 84 percent prior to 
medication and 82 percent after taking medication.  The 
examiner diagnosed mild reactive airway disease.  

The veteran also complained of progressive right ankle pain 
at his June 1997 VA examination and instability when walking 
on uneven surfaces.  He reportedly avoided standing for more 
than a few hours, walking more than a few miles and high 
impact activities.  The examiner observed that the veteran 
had a normal gait with no apparent discomfort.  The veteran 
had some soft tissue hypertrophic changes just distal to the 
lateral ligaments of the right ankle and minimal tenderness 
over these ligaments.  The right ankle had full range of 
motion with 20 degrees dorsiflexion and 30 degrees plantar 
flexion.  The examiner found a mild loss of integrity of the 
lateral ligaments and the veteran was unable to walk on his 
forefoot due to apparent ankle pain.  The examiner diagnosed 
status post right ankle injury and noted that the veteran's 
only apparent limitation was exertional pain in his ankles 
that was clearly exacerbated by the veteran's obesity.  

Concerning the low back, the veteran complained of 
intermittent low back pain.  He denied any treatment other 
than occasional use of non-steroidal anti-inflammatory 
agents.  Because of his back pain, he avoided sitting for 
more than an hour, lifting more than 60 pounds and any 
repetitive stooping, bending or lifting.  The examiner noted 
that the veteran expressed no symptoms suggestive of 
radiculopathy.  The examiner observed that the veteran had a 
normal contour of his lower back with some flattening of the 
lumbar curvature.  There was a moderate increased paraspinal 
muscular tone in the lower lumbar region.  Low back flexion 
was to 65 degrees, extension to 20 degrees, bilateral lateral 
flexion to 25 degrees and bilateral rotation to 25 degrees 
with discomfort noted in the extremes of movement in all 
directions.  There were no neurological abnormalities in his 
lower extremities.  X-ray studies of his lumbar spine were 
normal.  The examiner diagnosed chronic low back strain and 
characterized it as mild.

A January 1998 rating decision increased the veteran's rating 
for low back disorder to 20 percent, and his noncompensable 
rating for degenerative joint disease of the right ankle to 
10 percent, both effective to the day following the veteran's 
discharge.

During his January 1999 VA compensation examination, the 
veteran denied any current foot problems and stated that his 
they resolved approximately six months after his discharge.  
The examiner reviewed the veteran claims folder and examined 
the veteran's feet.  His arches were normal in appearance and 
did not deform with loading and there were no changes with 
unloading.  The veteran had no tenderness in the precalcanea 
area and there were no mid, fore or hind foot deformities or 
abnormalities noted.  The examiner found it to be a normal 
foot examination.  The veteran complained of daily worsening 
low back pain with frequent spasm.  He denied any weakness or 
numbness in his legs.  He had a normal station and gait with 
normal appearing curvature of the lumbosacral spine.  No 
muscular spasms were palpated and the veteran had very mild 
tenderness to percussion on the lower lumbar area.  Low back 
range of motion included flexion to 75 degrees, extension to 
25 degrees, bilateral lateral bending to 35 degrees and 
bilateral rotation to 30 degrees.  The examiner noted that 
all motion produced discomfort in the lumbar paraspinal area.  
A neurological examination of the lower extension was 
unremarkable and deep tendon reflexes, motor and sensory 
modality were all intact and symmetric.  The examiner 
diagnosed chronic lumbar strain and opined that functional 
loss was minimal.

The veteran was also examined for his right ankle disability 
in January 1999.  At that time he complained of episodic 
right ankle pain that was worse in the mornings.  The veteran 
had normal range of motion in his right ankle with 25 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  He also 
had minor tenderness in the anterior tibular talar ligament 
area.  There was no evidence of soft tissue swelling.  The 
examiner's impression was chronic and episodic right ankle 
pain with evidence of an old nonunited evulsion fracture and 
degenerative changes.  The examiner opined that functional 
loss was minimal.  

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of symptoms during service are not 
sufficient to be considered aggravation absent worsening of 
the underlying disorder.  Jensen v. Brown, 19 F.3d 1413, 1416 
(Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The presumption of aggravation may be rebutted only 
by clear and unmistakable evidence. 38 C.F.R. § 3.306(b).

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b)(1998).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such a condition.  Savage v. Gober, 10 
Vet.App. 489 (1997).  That evidence must be medical, unless 
it relates to a condition that the Court has indicated may be 
attested to by lay observation.  Id.  If the chronicity 
provision does not apply, a claim may still be well grounded 
or reopened on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id. at 498.

In this case, the objective medical evidence clearly shows, 
as noted on the report of the veteran's induction 
examination, that he had mild bilateral pes planus prior to 
service.  Accordingly, the issue is whether the evidence 
shows that his bilateral pes planus increased in severity in 
service.

Although the veteran contends that he had no foot problems 
prior to his service and that his feet hurt in service and 
have continued to hurt ever since his service, the Board 
concludes nevertheless, that the preponderance of the 
evidence is against the claim.  In this case, the veteran has 
not submitted medical evidence finding that there was an 
increase in the underlying severity of his bilateral pes 
planus during service.  As noted above, temporary or 
intermittent flare-ups during service of a preexisting 
disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen, supra.  There is no medical 
evidence that the underlying condition of pes planus worsened 
between service entrance and service separation.  In this 
regard, the Board acknowledges the veteran's complaints of 
arch pain beginning in 1991 while still in service and 
persisting subsequent to his service until the time of his 
December 1992 VA examination.  However, all VA examinations 
have consistently described the veteran's bilateral pes 
planus as mild (with the exception of the June 1997 
examination report which described it as mild to moderate) 
and the most recent examiner found no evidence of bilateral 
pes planus.  Moreover, at the time of his last examination, 
the veteran stated that his foot problems had resolved 
approximately six months after his discharge from service.  
Therefore the Board finds that the veteran experienced 
temporary or intermittent flare-ups during and subsequent to 
service that have resolved.

Based on the evidence of record, the Board cannot conclude 
that the evidence for and against the veteran is relatively 
balanced such that doubt must be resolved in his favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for bilateral pes planus.

Increased Evaluations

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's claims for higher evaluations residuals of a 
lumbar injury, degenerative joint disease of the right ankle 
and asthma are original claims that were placed on appellate 
status by a notice of disagreement expressing disagreement 
with an initial rating award.  In regard to these claims, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for the disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999).

Residuals of a Lumbar Injury

The veteran's lumbar strain is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5295.  A 20 percent rating is assigned when there is 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  The maximum rating, 40 percent, is 
warranted when lumbosacral strain is severe, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

In this case, despite a January 1994 X-ray study indicating 
questionable discontinuity of the posterior elements of L5 
and spina bifida occulta, subsequent studies indicate no 
deformity of the spine and no evidence of osteoarthritic 
changes of the lumbar spine or joint space changes.  There is 
no indication of listing of the whole spine, positive 
Goldthwaite's sign or marked limitation of motion.  
Accordingly, the Board does not find that the disability 
picture more nearly approximates the 40 percent criteria 
under Code 5295.  38 C.F.R. § 4.7.

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 20 percent.  However, 
there is no evidence of vertebral fracture, Code 5285, 
ankylosis, Codes 5286 and 5289, or neurological symptoms 
associated with intervertebral disc syndrome, Code 5293.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

The veteran's low back disability could be evaluated under 
Code 5292, limitation of motion of the lumbar spine, which 
provides for a 40 percent rating when limitation of motion is 
severe.  The January 1999 VA examination report shows 
substantial limitation of motion in all planes.  However, 
movement of the lumbar spine is not so restricted as to 
represent severe disability requiring the assignment of a 40 
percent rating.  38 C.F.R. § 4.7.

The Board notes that, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The most recent VA examination reports indicate that there 
was evidence of discomfort on all maneuvers and that the 
veteran had only minimal or mild functional loss as a result.  
Discomfort does not equate to pain.  The veteran did not 
complain of weakness, fatigability or incoordination and 
there is no objective evidence of such at the time of his 
examinations.  Considering the limitation of motion with pain 
on motion, the Board does not conclude that the veteran's 
disability picture more closely resembles the severity 
required for a rating greater than 20 percent.  38 C.F.R. §§ 
4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

Right Ankle Degenerative Joint Disease

The RO has assigned a disability rating for the veteran's 
right ankle, in part, based on Code 5010, arthritis due to 
trauma substantiated by X-ray findings.  38 C.F.R. § 4.71a.  
Traumatic arthritis is rated as degenerative arthritis under 
Code 5003.  Degenerative arthritis is rated based on 
limitation of motion of the affected part according to the 
appropriate diagnostic code.

Under Code 5271, a 10 percent is in order when there is 
moderate limitation of ankle motion.  A 20 percent rating 
requires marked limitation of motion.  38 C.F.R. § 4.71a.

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Such limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent rating 
is in order with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating is appropriate with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  

As noted previously, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A precedent opinion from VA's Office of General Counsel held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
be considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.

The December 1992 and the March 1994 VA medical examinations 
noted full range of motion of the right ankle.  The June 1997 
VA examination shows only slight limitation of plantar 
flexion, although the examiner considered the right ankle to 
have full motion.  See 38 C.F.R. § 4.71, Plate II (normal 
range of ankle motion is 20 degrees dorsiflexion and 45 
degrees plantar flexion).  Minor tenderness and mild loss of 
ligamental integrity were also found in the June 1997 
examination.  X-ray studies show post-traumatic degenerative 
changes in the right ankle, and the veteran complains of 
right ankle pain.  No loss of motion was noted in the right 
ankle during the January 1999 VA medical examination.  
Considering these symptoms, the Board finds that no more than 
a 10 percent disability rating for the right ankle is 
appropriate under Codes 5003, 5010, 5271 and 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  Thus, the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the right ankle.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Codes 5003, 5010, 5271.

Asthma

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, in Rhodan v. West, 
12 Vet. App. 55 (1998), the Court noted that, where 
compensation is awarded or increased "pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase...shall not be earlier than the effective date of the 
Act or administrative issue."  See 38 U.S.C.A. 
§ 5110(g)(West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law.  
Effective October 7, 1996, the ratings for the respiratory 
system were revised.

Under the regulations applicable prior to October 7, 1996, a 
10 percent evaluation was warranted for mild bronchial asthma 
involving paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
evaluation was warranted for moderate bronchial asthma 
involving rather frequent asthmatic attacks (separated by 
only 10-14 day intervals), with moderate dyspnea on exertion 
between attacks.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).

Under the amended criteria, a 10 percent evaluation is 
warranted when the veteran has FEV-1 of between 71 and 80 
percent of predicted, or FEV-1/FVC of 71 to 80 percent, or 
uses intermittent inhalational or oral bronchodilator 
therapy; a 30 percent evaluation is warranted when the 
veteran has FEV-1 between 56 and 70 percent of predicted or 
FEV-1/FVC of between 56 and 70 percent, or requires daily 
inhalational or oral bronchodilator therapy, or requires 
inhalational anti-inflammatory medication.  In the absence of 
clinical findings of asthma at time of examination, a 
verified history of asthmatic attacks must be of record.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (1999).

The clinical evidence of record does not show more than mild 
bronchial asthma.  The results of pulmonary function studies 
do not support the assignment of an evaluation in excess of 
10 percent under the former or amended criteria.  Except for 
the December 1992 examination which found evidence of a 
little wheezing with forced expiration, the physical findings 
on the VA examinations were normal.  Moreover, the pulmonary 
function testing results were not indicative of more than 
mild asthma.  The record does not show and the veteran has 
not contended that he requires anti-inflammatory medication.  
Although the veteran alleges that he has frequent asthma 
attacks and uses an inhaler daily, he has denied any 
treatment for such and thus there is no clinical evidence 
supportive of his claim.  The record contains no medical 
evidence documenting treatment of the veteran for asthma 
during the period relevant to this claim.  Moreover, the 
record contains no other evidence which substantiates the 
veteran's contentions.  Therefore, the Board must conclude 
that the disability picture does not more nearly approximate 
the criteria for an increased evaluation of 30 percent under 
either the rating criteria in effect prior to October 7, 
1996, or the criteria effective beginning on October 7, 1996.  
Accordingly, an increased evaluation is not warranted.

The Board notes that, although the veteran has appealed 
initial decisions for his residuals of a lumbar injury, 
degenerative joint disease of the right ankle and asthma, the 
current disability ratings are effective to the day after the 
veteran's separation from service.  The evidence of record 
does not indicate that the current disability levels are less 
severe than any other period during the veteran's appeal.  As 
there appears to be no basis for considering staged ratings 
in this case, a remand to the RO for that purpose would serve 
no purpose and only delay consideration of the veteran's 
appeal.

The Board finds that the veteran's service-connected 
disabilities are not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's residuals of a lumbar injury, 
degenerative joint disease of the right ankle and asthma have 
not necessitated frequent periods of hospitalization and 
there is no objective evidence that they have resulted in 
marked interference with his employment.  


ORDER

Service connection for bilateral pes planus is denied.

Increased evaluations for residuals of a lumbar injury, 
degenerative joint disease of the right ankle and asthma are 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

